Dear Chief Poche:
This office is in receipt of your request for an opinion of the Attorney General in regard to establishment of volunteer auxiliary deputies, and a law enforcement taxing district.
You indicate you realize under the Lawrason Act the Chief of Police must make a recommendation to the Board of Aldermen and obtain approval before hiring and firing full-time or part-time deputies which are town employees, but question if this approval is necessary for volunteers donating their time to the police department thereby receiving no pay or employment benefits.
You also ask what is the procedure for an elected Chief of Police to create a law enforcement-taxing district for the Town of Gramercy to help fund the operations of the police department.
In Atty. Gen. Op. 00-159 this office previously responded to you on this issue noting that in accordance with R.S. 33:2201 that reserve or auxiliary officers who have completed training have the same authority as an ordinary peace officer and may carry concealed weapons when in discharge of official duties.  It was further pointed out that a special police officer using unnecessary force or unlawful use of police powers during the performance of his duty renders the municipality as employer liable for resulting injuries or damage.  Accordingly, it was stated, "Therefore, in regard to an auxiliary law enforcement officer, whether compensated or not, we must conclude the appointment must have the approval of the Board as other police personnel."
This conclusion is consistent with Atty. Gen. Op. 99-48 wherein this office stated that all employees of the police department "including part-time and auxiliary officers" are included in the term "police personnel", and the elected chief of police shall make recommendations to the mayor and board of aldermen for appointment of police personnel.
In response to your second question on "the procedure for an elected Chief of Police to create a law enforcement taxing district to help fund the operations of the police department", we find no authority for such a district being created by a Chief of Police.
As pointed out by this office in Atty. Gen. Op. 01-06 Law Enforcement Districts are political subdivisions of the State, and R.S. 33:9001
creates in each parish except Orleans a special district to be known as a law enforcement district for the purpose of "providing financing to the office of sheriff" of the parish.
We hope this sufficiently responds to your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Released: April 5, 2002